Citation Nr: 0612375	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in December 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim was remanded by the Board in December 2003 and in 
January 2006 for further adjudication.

In March 2006, the veteran participated in a video conference 
hearing with the undersigned.  A transcript of that hearing 
has been associated with the claims folder.

In the appellant's brief, dated in November 2005, the 
veteran's representative raises the issue of service 
connection for the left shoulder as secondary to or 
aggravated by his service-connected diabetes.  This issue is 
REFERRED back to the RO for further action.


FINDINGS OF FACT

1.  VA received the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability in May 1999.

2.  The veteran currently has a left shoulder disability, 
which the medical evidence indicates is possibly secondary to 
the multiple attempts to reduce his dislocated left shoulder 
on December 9, 1998.
3.  There is no medical evidence showing that the veteran's 
current left shoulder disability was a proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable in the 
furnishing of medical care by VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability, claimed to result from treatment received at a VA 
medical facility in December 1998, is not warranted.  38 
U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA received the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability in May 1999.  Therefore, it must be adjudicated in 
accordance with the current version of 38 U.S.C.A. § 1151.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  See 38 U.S.C.A. § 1151 
(West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  
See 60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, 
Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  See 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), codified at 38 U.S.C.A. § 1151 (West Supp. 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  In determining 
whether additional disability resulted from VA treatment, it 
is necessary to show that the additional disability is 
actually the result of VA treatment, and compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  See 38 C.F.R. § 3.358(c).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the claimant will be given 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b). 

The Board reiterates that VA received this claim in May 1999.  
As noted above, the amended version of 38 U.S.C.A. § 1151 has 
added the requirement that there must be evidence showing 
that the additional disability for which benefits are sought 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

In December 1998, the veteran was seen at the Muskogee VAMC 
after dislocating his left shoulder in a fall from his porch.  
The VA physician, J.E.S., M.D., made multiple attempts to 
reduce the shoulder, but it resumed the dislocated position 
after x-rays were taken.  The VA note dated December 9, 1998 
stated that the veteran should be sent to orthopedics in 
several days if the left shoulder remained without good 
reduction.  The physician also stated that she was reluctant 
to send him directly because the shoulder might have reduced 
adequately before he could be seen by orthopedics.

The veteran returned to the Muskogee VAMC the following day 
and was referred to D.W.C., M.D. at the Muskogee Bone, Joint 
and Sports Medicine Clinic.  Informed consent was obtained 
and the left shoulder was aspirated of approximately 7 CC of 
bloody fluid.  Following this procedure, the shoulder capsule 
was injected with 10 CC of 0.5% Marcaine.  Afterwards, the 
physician performed a closed reduction on the dislocated 
shoulder and the veteran was placed back into the shoulder 
immobilizer.  Post reduction x-rays were obtained and 
demonstrated that the left shoulder was successfully reduced 
back into its glenohumeral articulation.  The veteran was 
diagnosed with septic arthritis.

The veteran was subsequently hospitalized at the Muskogee 
Regional Medical Center from December 29, 1998 through 
January 20, 1999 with continued left shoulder pain.  The MRI 
performed during his admission also confirmed extensive 
intra-articular fluid collection of the left shoulder.  The 
veteran then underwent multiple surgeries for irrigation and 
debridement of necrotic tissue and pus in and around the 
joint.  

The veteran submitted a statement from D.W.C., M.D. dated May 
12, 1999 that provided several theories as to the etiology of 
the veteran's shoulder pain.  The physician noted that the VA 
treatment records were not available for review.  It was 
noted that the veteran had several compounding variables.  
The physician opined that leaving the veteran's left shoulder 
unreduced for approximately 24 hours certainly resulted in 
increased swelling and hemarthrosis.  He was also noted to 
have dense axillary nerve palsy.  It was also suspected that 
the veteran may have had an axillary nerve deficit secondary 
to his traumatic dislocation.  However, since he remained 
unreduced for over 24 hours that may have contributed to the 
problem as well.  

The physician stated that there were three mechanisms by 
which the veteran may have become infected.  The first, 
increased pain, swelling and hemarthrosis from his long 
period of dislocation may have predisposed him to secondary 
bacterial seeding.  The second mechanism would be 
introduction of bacteria by aspiration and reduction.  The 
third mechanism would be either hematologeous seeding from 
normal bacteriaemia from tooth brushing, etc., versus local 
seeding from the blister the veteran had from the shoulder 
immobilizer in his posterior arm.


Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Board notes that the physician 
himself stated that he did not review the VA treatment 
records associated with the initial attempts to reduce the 
veteran's left shoulder.  The physician also did not offer 
great detail in his statement, nor did he make an affirmative 
conclusion that the VA treatment was the basis for the 
veteran's current disability.

In December 1999, the veteran was afforded a VA examination.  
After a thorough review of the claims folder, the examiner 
diagnosed the veteran with post dislocation and post surgical 
arthritis with ankylosis of the left shoulder joint with 
severe functional disability of that joint.  In reference to 
the treatment given by the VA Emergency Room physician, the 
notes on record stated that the ER doctor reduced the 
dislocation on December 9, 1998 but it did not remain stable.  
The x-ray report stated that the dislocation persisted.  The 
arm was immobilized and the veteran was referred to 
orthopedic management the following day.  The reason for the 
surgery on January 2, 1999 was stated as septic arthritis and 
that was after aspiration of the joint done earlier.  The 
relation of the treatment given by the ER doctor to the need 
for surgery could not be established with certainty although 
manipulation could cause hematosis which could get infected 
and lead to septic arthritis.  In view of the aspiration 
being done, the role of manipulation alone could not be 
established.

The veteran was afforded a second VA joints examination in 
August 2004.  The examiner diagnosed the veteran with status 
post reduction of the dislocated left shoulder with residual 
stiffness and limited range of motion with moderate to severe 
functional loss because of limited range of motion due to 
stiffness.  After a thorough review of the claims folder, the 
examiner concluded that based upon the veteran's history, the 
septic arthritis condition and subsequent complication of 
this left shoulder was less likely than not due to the 
treatment the veteran received at the Muskogee VAMC for his 
dislocated shoulder and there was no evidence of carelessness 
or negligence or lack of proper skill or error in judgment or 
any fault on the part of the VA physician in furnishing the 
medical treatment on December 9 and 10, 1998.  It was the 
examiner's opinion that the source of infection for septic 
arthritis could be aspiration of the hematoma or injection of 
the Marcaine or abrasion and pustule caused by the 
immobilizer strap which resulted in the septic arthritis.

The Board finds the December 1999 and August 2004 VA 
examinations to be most persuasive in this case.  Initially, 
the VA examiners commented that the veteran's claims folder 
had been thoroughly reviewed in conjunction with each 
examination.  The May 1999 letter from D.W.C., M.D. clearly 
stated that the veteran's VA treatment records were not 
reviewed.  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Clearly, then, there is no evidence showing negligence or any 
type of fault on the part of VA in the attempts to reduce the 
left shoulder, and the two VA joints examinations indicate 
that a connection between the attempts to reduce the shoulder 
and the current disability cannot be made.  The veteran's 
allegations, standing alone, are insufficient to prove this 
claim since he does not possess medical knowledge. 

There is no competent medical evidence counter to that of the 
VA examiners, and the veteran has pointed to none.  While it 
is unfortunate that the veteran's medical treatment at the 
VAMC ultimately resulted in left shoulder disabilities, the 
mere fact that this condition developed after the attempt to 
reduce the left shoulder is insufficient to show that it 
developed due to fault on the part of VA.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the appellant 
does not have additional left shoulder disability as a result 
of VA treatment in December 1998.  There is no benefit of the 
doubt that could be resolved in the veteran's favor.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding this claim.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
and November 2004.  Since these letters fully provided notice 
of elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, although 
the veteran was provided with adequate notice, such notice 
was not provided until after the initial rating decision that 
denied his claim in January 2000.  The Board notes however, 
that the veteran is not prejudiced because it would have been 
legally impossible to provide him with adequate notice since 
the VCAA had not yet been enacted at the time of his original 
denial.  VA has subsequently provided the veteran with ample 
notice of his rights under the VCAA and he has not contended 
that he lacked appropriate notice.  

As noted above, in the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement under 
38 U.S.C.A. § 1151, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal. 
However, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  He has not identified any outstanding records that 
he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  The appellant was afforded medical 
examinations to obtain an opinion as to whether his left 
shoulder disability was the result of VA treatment in 
December 1998.

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in December 1998, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


